O PS 8
(3/15)

                                                                                                          FILED IN THE
                               UNITED STATES DISTRICT COURT                                           U.S. DISTRICT COURT
                                                                                                EASTERN DISTRICT OF WASHINGTON


                                                              for
                                                                                                 Aug 03, 2020
                                            Eastern District of Washington                           SEAN F. MCAVOY, CLERK




U.S.A. vs.                   Garcia, Jose Esquivel                        Docket No.         0980 2:19CR00202-RHW-1


                                Petition for No Action on Conditions of Pretrial Release

        COMES NOW Stephen Krous, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct
of defendant Jose Esquivel Garcia, who was placed under pretrial release supervision by the Honorable U.S. Magistrate
Judge John T. Rodgers sitting in the court at Spokane, Washington, on the 7th day of February 2020, under the following
conditions:

Special Condition #31: Defendant shall not operate a motor vehicle.

Standard Condition #1: Defendant shall not commit any offense in violation of federal, state or local law. Defendant shall
advise the supervising Pretrial Services Officer and defense counsel within one business day of any charge, arrest, or contact
with law enforcement. Defendant shall not work for the United States government or any federal or state law enforcement
agency, unless Defendant first notifies the supervising Pretrial Services Officer in the captioned matter.

         RESPECTFULLY PRESENTING PETITION FOR NO ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Jose Esquivel Garcia is alleged to have violated special condition number 31, as it is alleged he drove a motor
vehicle without a valid operator's license, as well as no insurance, on July 18, 2020.

On February 18, 2020, the conditions of pretrial release were reviewed with Mr. Garcia. He signed the release order,
acknowledging an understanding of the conditions imposed, and was provided with a copy.

Mr. Garcia was cited on July 18, 2020, for a defective headlight, no valid operator's license and operating a motor vehicle
without insurance, in Grant County District Court, in Moses Lake, Washington, case number XZ0594794.

The police report from the Soap Lake Police Department indicates the officer observed a vehicle driving northbound with
a defective passenger-side headlight. The officer pulled behind the vehicle and conducted a traffic stop.

The officer determined the driver was Jose Esquivel Garcia. Mr. Garcia did not have a valid driver's license nor insurance,
and the officer cited the defendant with an infraction.

Violation #2: Jose Esquivel Garcia is alleged to be in violation of standard condition number 1 by having committed an
offense in violation of federal, state or local law on July 18, 2020 and he failed to report his contact with law enforcement
within 1 business day.

On February 18, 2020, the conditions of pretrial release were reviewed with Mr. Garcia. He signed the release order
acknowledging an understanding of the conditions imposed, and was provided with a copy.

Mr. Garcia was cited on July 18, 2020, as noted above, and failed to notify this officer within 1 business day of his contact
with law enforcement.

Mr. Garcia was contacted by the Soap Lake Police Department on July 18, 2020, and cited for a defective headlight, no valid
operator’s license and operating a motor vehicle without insurance, in Grant County District Court, in Moses Lake,
Washington, case number XZ0594794.
PS-8
Re: Garcia, Jose Esquivel
July 31, 2020
Page 2
Mr. Garcia failed to report this contact to the supervising pretrial services officer within the designated time frame.


                     PRAYING THAT THE COURT WILL ORDER NO ACTION AT THIS TIME

                                                                           I declare under the penalty of perjury that the
                                                                           foregoing is true and correct.
                                                                           Executed on:       July 31, 2020
                                                                   by      s/Stephen Krous
                                                                           Stephen Krous
                                                                           U.S. Pretrial Services Officer



 THE COURT ORDERS
 [ X] No Action
 [ ]  The Issuance of a Warrant
 [ ]  The Issuance of a Summons
 [ ]  The incorporation of the violation(s) contained in this
       petition with the other violations pending before the
       Court.
 [ ]  Defendant to appear before the Judge assigned to the case.
 [ ]  Defendant to appear before the Magistrate Judge.
 [ ]  Other


                                                                              Signature of Judicial Officer

                                                                               August 3, 2020
                                                                              Date
